Citation Nr: 1340795	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include osteoarthritis.

2.  Entitlement to service connection for hypertension.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to November 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas which denied the benefit sought on appeal.  The RO has denied the claim of service connection for left hip osteoarthritis; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the Virtual VA paperless claims processing system includes VA treatment records from February 1996 to June 2003 and from August 2005 to February 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.    

The Veteran was afforded a Board hearing in February 2013, but he failed to report without explanation.

The issues of entitlement to (a) service connection for sleep apnea; (b) service connection for a vision disability, to include as secondary to hypertension; and (c) total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See Veteran's April 2010 statement on Form 21-4142; July 2010 VA treatment record; May 2012 Form 9 Appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that his left hip disability was incurred in or is related to service, and the Board does note that he was treated for back pain in service, in May 1982.  Further, the service treatment records show a diagnosis of high blood pressure in June 1981.  Under the duty to assist, the Veteran must be afforded a VA medical examination to determine the nature and etiology of the Veteran's left hip disability and hypertension.  38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the Veteran's claims folder or Virtual VA record.

2. Obtain VA treatment records dating from February 2012 and prior to March 1996.    

3. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Afterwards, schedule the Veteran for a VA medical examination.  Make the claims file available to the examiner for review of the case (with Virtual VA and VBMS records reviewed as well).  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical treatment records, and lay statements.  The examiner should note that this case file review took place.  

After reviewing the claims folder and conducting the examination, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that current hypertension and a left hip disorder are etiologically related to service.  

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner must provide a complete rationale for all opinions expressed.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If either benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



